Citation Nr: 0106788	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  96-31 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to November 
1971.

This case came to the Board of Veterans' Appeals (Board) from 
a May 1996 RO decision which established service connection 
and a 10 percent rating for PTSD; the veteran appealed for a 
higher rating.  In an August 1998 decision, the RO raised the 
PTSD rating to 30 percent, and the veteran continued to 
appeal for a higher rating.  In June 1999, the Board denied 
the claim for a higher rating for PTSD.  The veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In November 1999, the Court granted a joint 
motion by the veteran and the VA Secretary that the Board 
decision be vacated and the case remanded.  The Board 
remanded the case to the RO in April 2000 for additional 
development.  In an October 2000 decision, the RO raised the 
PTSD rating to 50 percent.  The appeal for a higher rating 
continues.


REMAND

There is a further VA duty to assist the veteran with his 
claim for a higher rating for PTSD.  Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(2000).  The April 2000 Board remand directed the RO to 
obtain all psychiatric and substance abuse treatment records 
since 1997 and to provide the veteran with another VA 
psychiatric examination.  In a May 2000 letter, the RO asked 
the veteran to identify all treatment records since service.  
According to a June 2000 report of telephone contact with the 
veteran, all his pertinent treatment for many years was 
through the VA Medical Center (VAMC) in Martinsburg, West 
Virginia.  The veteran underwent a VA compensation 
examination at the Martinsburg VAMC in September 2000, and 
the examination report makes reference to recent and ongoing 
VA psychiatric treatment.

The RO has not fully complied with the Board's last remand, 
inasmuch as it has not obtained identified VA treatment 
records since 1997.  Hence, another remand is required to 
obtain such records.  Stegall v. West, 11 Vet.App. 268 
(1998); Bell v. Derwinski, 2 Vet.App. 611 (1992).  On remand, 
the RO should also obtain recent employment and income 
information, in light of the conflicting information on the 
September 2000 VA examination (the VA doctor diagnosed PTSD 
and said the veteran was unable to hold a job, yet at the 
examination the veteran reported he was a construction worker 
and had done about 10 construction jobs in the past year).

In view of the foregoing, the case is remanded for the 
following action: 

1.  The RO should obtain copies of all 
outpatient and inpatient medical records, 
from the Martinsburg VAMC,  concerning 
treatment of the veteran for psychiatric 
and substance abuse problems during and 
since 1997. 

2.  The RO should have the veteran 
provide documentation of all jobs held 
and his annual earnings during and since 
1997.

3.  After assuring compliance with the 
above development, the RO should review 
the claim for a higher rating for PTSD.   
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2000).



